DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/07/2022 is acknowledged.
Claims 7-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2022.
Claims 1-6 are being examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mingqiang et. al. (CN104207044A) and Agropedia (http://agropedia.iitk.ac.in/content/storage-conditions-fruits-and-vegetables).
Mingqiang’s general disclosure is to preparation methods of freeze-dried rambutan (see abstract).
Regarding claims 1, Mingqiang teaches methods of selecting fresh rambutan and teaches washing the rambutan 2 ~ 3 times, which would indicate a first solution, then carries out soaking disinfection sterilization with thimerosal (see step B), which would indicate a second component, then teaches removing the peel (see step C), then teaches quick freeze drying at temperatures at -30 to -40 degrees Celsius (see step E), which would also indicate a means to decrease an enzymatic activity and microbial activity of the rambutan, and teaches packaging (see step G). Although Mingqiang teaches the process for the pulp of the nephellium lappaceum, the same process would be made obvious for the shell of the fruit in order to preserve the husk for extraction of any beneficial compounds.
 Minqiang teaches that “the freeze-dried rambutans processed through the method can allow original shape, color and taste of the rambutans, allow nutritional components to maintain, is good in rehydration property, has a shelf life of 3-5 years, is light in weight and is easy to transport” (see abstract).
Regarding claim 4-6, Minqiang teaches packaging and quick freezing the rambutan at temperatures at -30 to -40 degrees Celsius and teaches wherein the freeze dried rambutan can be stored for up to 3-5 years (see abstract), thus it would be understood and flow logically that the freeze drying was done with conventional methods using either air, liquid nitrogen or pressurized carbon dioxide and to be stored at temperatures in a range of approximately -20 degrees Celsius because the applicant states that “in general the term “about” is used herein to modify a numerical  value above and below the stated value by a variance of 20%, 10%, 5%, or 1%” (see page 13 at bottom) and the term “approximately” used in the instant claim 6, with the broadest reasonable interpretation would be understood to be a synonym for the term “about”. 
Minqiang does not specifically teach that the method is for the husk of the Nephellium lappaceum, however the process is taught for the pulp and it would have been obvious to use the same method for the entirety of the fruit and husk or for the fruit and husk alone because each component is known to have beneficial properties that can be extracted from either part of the fruit/husk.
Minqiang does not specifically teach the relative humidity range of claim 6. 
Agropedia’s general disclosure is a web-based article about storage conditions for fruits and vegetables. 
Agropedia teaches that fresh fruits and vegetables need low temperatures and high relative humidity’s (80 to 95 percent) to lower respiration and to slow metabolic and transpiration rates. Agropedia also teaches that “at high relative humidity, produce maintains salable weight, appearance, nutritional quality and flavor, while wilting, softening and juiciness are reduced” (see first and second para.).
Therefore, it would it have been obvious at the effective filing date to use the method taught by Mingqiang for the husk of the Nephellium lappaceum in order to preserve the beneficial compounds which can be extracted at a later time and to use a high relative humidity such as at from 90-95% in order to properly preserve the rambutan husk and to reduce wilting and softening of the husk.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mingqiang et. al. (CN104207044A) and Agropedia (http://agropedia.iitk.ac.in/content/storage-conditions-fruits-and-vegetables) as applied to claims 1 and 4-6 above, and further in view of Going Green (https://www.lisabronner.com/washing-produce-with-dr-bronners/).
Mingqiang and Agropedia teach the method of preserving the rambutan husk however are silent on the use of a neutral soapy solution for washing the rambutan.
Going Green’s general disclosure is a web-based article about washing produce with Dr. Bronner’s soap (see article).
Going Green teaches “One issue with purchasing conventional produce is that it probably has pesticide residues on the surface and it may also have been waxed. The waxing is used to increase appeal on the store shelves and to give it a longer shelf life. There is no need to purchase a separate and oft expensive “veggie wash” to wash produce. Dr. Bronner’s Sal Suds—one drop in a bowl of water—works great to rid fruit and vegetables of both these substances, as I demonstrate here in this video. If you’re washing fruits and veggies with Castile Soap, use 1 dash (approximately 1/4 tsp.) in a bowl of water” (see article).
Therefore, it would have been obvious at the effective filing date to any person having sill in the art to use a neutral soapy solution such as Dr. Bronner’s certified organic soap for washing of produce because it would be less expensive than having to buy a separate “veggie wash”, a very little amount is needed and these types of neutral soaps work great to rid fruit of pesticides and harsh chemicals.
There would be a great expectation of success in using a neutral soapy solution in washing the rambutan husks because this is a practical and conventional step in removing unwanted chemicals from produce which is well known. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mingqiang et. al. (CN104207044A) and Agropedia (http://agropedia.iitk.ac.in/content/storage-conditions-fruits-and-vegetables) as applied to claims 1 and 4-6 above, and further in view of  Zoellner et. al. (Peracetic Acid in Disinfection of Fruits and Vegetables, Chapter 2, Postharvest disinfection of fruits and vegetables, Elsevier, 2018).
Mingqiang and Agropedia teach the method of preserving the rambutan husk however are silent on the use of peracetic acid as the disinfectant.
Zoellner teaches “Peracetic acid (PA), also known as peroxyacetic acid, is an equilibrium mixture of hydrogen peroxide and acetic acid. The PA was patented in 1950 for the treatment of fruit and vegetable surfaces, via dip or spray, both in the field and postharvest, to reduce spoilage from bacteria and fungi (Greenspan and Margulies, 1950). It has been subsequently studied for food safety applications and is commercially available in convenient stock solutions containing stabilizers. The PA has been approved by the US FDA for use as a sanitizer for equipment food contact surfaces and direct washing of fruits and vegetables, meat, poultry, and seafood (FDA, 2017b,a,c). The PA is particularly promising for the food industry because it has strong oxidizing capabilities, does not produce harmful by-products or leave behind residues, and is accepted for use in organic production” (see page 54).
Therefore, it would have been obvious at the effective filing date to a person having skill in the art to use peracetic acid in place of the ultraviolet radiation process of Mingqiang’s teaching to disinfect the rambutan husk because, peracetic acid is a safe alternative for sterilizing fruits which has been approved by the US FDA and does not produce any harmful by-products. It would also have been obvious to substitute peracetic acid for UV rays in the process of sterilization because UV rays are known to have different variables on efficacy such as flow rate and exposure time along with the potential of denaturing surface proteins which may be of importance during extraction. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655     
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655